                                               United States Bankruptcy Court
                                                 Northern District of Ohio
In re:                                                                                                     Case No. 19-52004-amk
Clarence D. Mitchell, Jr.                                                                                  Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0647-5                  User: kdege                        Page 1 of 1                          Date Rcvd: Apr 01, 2020
                                      Form ID: pdf701                    Total Noticed: 3


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 03, 2020.
db             +Clarence D. Mitchell, Jr.,   1049 Stroman Avenue,   Akron, OH 44306-2436
cr              Educational Credit Management Corporation,   PO Box 16408,   Saint Paul, MN 55116-0408

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
cr             +E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Apr 01 2020 23:44:07
                 PRA Receivables Management, LLC,   PO Box 41021,   Norfolk, VA 23541-1021
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                WELLS FARGO BANK, NA
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 03, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 1, 2020 at the address(es) listed below:
              Keith Rucinski     efilings@ch13akron.com
              Ryan R. McNeil    on behalf of Debtor Clarence D. Mitchell, Jr. ryanmcneil@mcneilfirm.com
              Stephen R. Franks    on behalf of Creditor   WELLS FARGO BANK, NA amps@manleydeas.com
                                                                                             TOTAL: 3




         19-52004-amk            Doc 32       FILED 04/03/20            ENTERED 04/04/20 00:19:27                    Page 1 of 3
                                            ENTERED PURSUANT TO ADMINISTRATIVE ORDER NO. 20-01.
                                            JOSIAH C. SELL, CLERK OF BANKRUPTCY COURT

                                            BY: /s/ Kathleen Deger
                                                _____________________________________
                                                Deputy Clerk



                    Dated: 04:39 PM April 1 2020




                                                THE UNITED STATES BANKRUPTCY COURT
                                                     NORTHERN DISTRICT OF OHIO


                              IN RE:                                    )   CHAPTER 13
                                                                        )   CASE NO: 19-52004
                                       Clarence D. Mitchell, Jr.        )   ALAN M. KOSCHIK
                                                                        )   BANKRUPTCY JUDGE
                                                                 Debtor )
                                                                        )   STIPULATION TO SUSPEND PLAN
                                                                        )   PAYMENTS 60 DAYS PURSUANT TO
                                                                        )   ADMINISTRATIVE ORDER 20-01

                           Now comes Keith L. Rucinski, the Chapter 13 Trustee, and the debtor(s) in this case, by and
                       through undersigned counsel, pursuant to Administrative Order No. 20-01, and jointly stipulate to
                       the following regarding WKHGHEWRU V ¶VPRQWKO\SODQSD\PHQWVSXUVXDQW to 11 USC Section 1326:

                       Non-Conduit Mortgage Chapter 13 Plan

                       ___X___ Suspend all plan payments for 60 days, to begin on the date that the Court approves this
                               stipulation to suspend plan payments. The debtor(s)¶V plan does not provide for conduit
                               mortgage payments as defined in Administrative Order 16-01.
CHAPTER 13
Keith L. Rucinski
     Trustee
                       Conduit Mortgage Chapter 13 Plan
1 Cascade Plaza
   Suite 2020
Akron, Oh 44308        _______ Reduce plan payments to (amount of reduced payment) for 60 days to begin on the date
 (330) 762-6335
       Fax
                               the Court approves this stipulation to suspend plan payments. The dHEWRU V ¶VSODQ
 (330) 762-7072                provides for conduit mortgage payments as defined in Administrative Order 16-01.

                          This plan payment suspension will not reduce the amount the debtor(s) is/are obligated to pay
                       under the confirmed Chapter 13 plan. Interest will continue to accrue on secured claims which have
                       requested interest.




            19-52004-amk          Doc 32      FILED 04/03/20      ENTERED 04/04/20 00:19:27           Page 2 of 3
19-52004-amk   Doc 32   FILED 04/03/20   ENTERED 04/04/20 00:19:27   Page 3 of 3
